Name: 2008/739/EC: Commission Decision of 11Ã September 2008 concerning a financial contribution by the Community towards the World Organization for Animal Health (OIE) for actions in the area of animal disease information
 Type: Decision
 Subject Matter: information and information processing;  economic geography;  EU finance;  world organisations;  agricultural activity;  Europe
 Date Published: 2008-09-18

 18.9.2008 EN Official Journal of the European Union L 249/19 COMMISSION DECISION of 11 September 2008 concerning a financial contribution by the Community towards the World Organization for Animal Health (OIE) for actions in the area of animal disease information (2008/739/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas: (1) Pursuant to Decision 90/424/EEC, the Community may undertake, or assist the Member States or international organisations in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. (2) Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (2) lays down a system for the notification of outbreaks of any of the diseases listed in Annex I thereto (the Community system for the notification of animal diseases). (3) The World Organization for Animal Health (OIE) is a representative intergovernmental organisation responsible for improving animal health worldwide. In the field of disease information, OIE has the unique experience of developing the World Animal Health Information Database (WAHID), an interface that provides for a comprehensive range of information on animal diseases. WAHID is used by all OIE member countries, including all Member States of the European Union. (4) The Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions on a new Animal Health Strategy for the European Union (2007 to 2013) where Prevention is better than cure (3) identifies animal-related threat prevention, surveillance and crisis preparedness as one of the pillars of the new animal health strategy. In particular, that Communication underlines the fact that the information generated by the veterinary monitoring, surveillance and control activities and programmes provides crucial scientific evidence for the Community institutions and governments to support decision on disease prevention and control measures. (5) That Communication sets out the adaptation of the Community system for the notification of animal diseases as an expected outcome of the new animal health strategy. Another expected outcome set out in that Communication is to simplify the existing Community veterinary legislation, seeking convergence to international standards, including OIE standards. (6) For the development of Community veterinary legislation, it is therefore appropriate to establish actions in partnership with the OIE, with a view to aligning the Community system for the notification of animal diseases with the WAHID, gathering epidemiological information and in particular designing the data sets, databases and protocols for exchange of data. It is therefore appropriate to make a Community financial contribution for the financing of the development of the animal disease information system for the period from 2008 to 2012 by the World Organisation for Animal Health (OIE). The maximum amount of that contribution should be specified. (7) Gathering analysing and summarising information on animal health in the Balkans, the Caucasus and the Mediterranean areas, especially as regards diseases which are spread across borders, is of paramount importance for the Community, in order to prevent threats to animal health within its territory. That information is, however, not readily available in all cases. (8) The OIE has developed a Tool for the Evaluation of Performance of Veterinary Services (OIE PVS Tool). That tool is designed to assist veterinary services of countries which are members of OIE to establish their current level of performance and to identify gaps and weaknesses regarding their ability to comply with OIE international standards. The OIE PVS Tool also generates information on animal health in OIE member countries. The Community should therefore analyse the activities and information generated by that tool with regard to the Balkans, the Caucasus and the Mediterranean areas. (9) It is therefore appropriate to make a Community financial contribution for the development and analysis of the animal health activities in the Balkans, the Caucasus and the Mediterranean areas by OIE. The maximum amount of that contribution should be specified. (10) Article 168(1)(c) of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the financial regulation applicable to the general budget of the European Communities (4) provides that grants may be awarded without a call for proposals to bodies with a de jure or de facto monopoly duly substantiated in the award decision. (11) The OIE has a de facto monopoly in its sector, since its creation through the international Agreement signed on 25 January 1924. The OIE is the intergovernmental organisation responsible for improving animal health worldwide and it is recognized as a reference organisation by the World Trade Organization (WTO). A call for proposals is therefore not necessary for the financial contributions awarded to that organisation, pursuant to this Decision. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 A Community financial contribution, as provided for in Article 19 of Decision 90/424/EEC, is hereby awarded for the financing of the development of the animal disease information system for the period from 2008 to 2012 by the World Organisation for Animal Health (OIE), up to a maximum amount of EUR 750 000. Article 2 A Community financial contribution, as provided for in Article 19 of Decision 90/424/EEC, is hereby awarded for the financing of the analysis of the animal health activities in the Balkans, the Caucasus and the Mediterranean areas by OIE, for the period from 2008 to 2012, up to a maximum amount of EUR 250 000. Article 3 The financial contributions provided for in Articles 1 and 2 shall be financed through the budget line 17 04 02 01 of the budget of the European Communities for 2008. Done at Brussels, 11 September 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 378, 31.12.1982, p. 58. (3) COM(2007) 539 final. (4) OJ L 357, 31.12.2002, p. 1.